Opinión disidente del
Juez Asociado Señor Negrón García.
hH
El menor apelante R.F.C. fue encontrado incurso de la querella siguiente:
[E]l día 16 de febrero de 1988, a eso de la l:00Pm., y en Estacionamiento del Centro Comercial Plaza Las Américas, Hato Rey, P.R., que forma parte del Tribunal Superior de Puerto Rico, Sala de San Juan, ilegal, voluntaria y maliciosa-mente, poseía el auto Toyota 1.8, Tab. 01 B 912, color marrón, y el mismo tenía una parrilla de auto Volvo y tapicería en Tela de pana color crema la cual pertenece a otro vehículo, el que se desconoce su origen. (Enfasis suplido.) Apéndice 1, pág. 1.
*114No se cuestiona seriamente que la prueba demostró in-controvertidamente esos hechos. Aun así, la mayoría re-voca a base de que la querella adolecía del defecto de omi-tir las palabras “a sabiendas”, elemento indispensable según el Art. 15 de la Ley para la Protección de la Propie-dad Vehicular, Ley Núm. 8 de 5 de agosto de 1987 (9 L.P.R.A. sec. 3214).(1) Discrepamos.
i h-í
Aunque ciertamente en la querella no se transcribieron fielmente esas palabras, leída e interpretada racional-mente toda la querella, a la luz de la norma de hermenéu-tica establecida en la Regla 3.2 de Procedimiento para Asuntos de Menores, 34 L.P.R.A. Ap. I-A,(2) no cabe otra interpretación que concluir que la mencionada querella ex-puso cabalmente los hechos esenciales y elementos consti-tutivos de la falta comprendidos en los incisos (1) y (3) del referido Art. 15 de la Ley para la Protección de la Propie-dad Vehicular, 9 L.P.R.A. see. 3214(1) y (3).
Por definición del Código Penal, a sabiendas “implica conocimiento personal. No requiere el conocimiento de la ilegalidad del acto u omisión”. 33 L.P.R.A. see. 3022(1). Ile-galmente es “[t]odo acto en contravención de alguna ley, reglamento u orden”; voluntariamente aplica “a la inten-*115ción con que se ejecute un acto, o se incurre en una omi-sión, implica simplemente propósito o voluntad de cometer el acto, o de incurrir en la omisión a que se refiere” (énfasis suplido), y maliciosamente significa “la comisión de un acto dañoso, intencionalmente, sin justa causa o excusa y la consciente naturaleza del mismo”. (Enfasis suplido.) Art. 7(17), (27) y (19) del Código Penal, 33 L.P.R.A. see. 3022.
En buena lógica, el vocablo “voluntaria” conlleva una actuación por voluntad propia, espontánea. Y la palabra “intencionalmente” describe cualquier acto “[d]eliberado, de caso pensado, hecho a sabiendas”. (Enfasis suplido.) Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. II, pág. 780. Es claro, pues, que ambos términos versan y se refieren a una conducta con-ciente personal; por ende, la omisión en la querella de las palabras “a sabiendas” no tiene un alcance revocatorio.
Leída integralmente la querella —tanto para un lego como para un abogado— es evidente que ésta informó ade-cuadamente al menor R.F.C. que ilegal, voluntaria y mali-ciosamente, esto es, conciente de la naturaleza criminosa de su acto (no por error, inadvertencia o inocentemente), poseía una parrilla y tapicería distintas que no correspon-dían a las de su auto. Las palabras “ilegal, voluntaria y maliciosamente” comunicaron a cualquier persona de inte-ligencia común que el menor R.F.C. poseía esos artículos “a sabiendas”. Aunque no literalmente, ese elemento —que lo hizo “a sabiendas”— esto es, con conocimiento, le fue diá-fanamente expuesto. No hay forma en qué apoyar que hubo violación al debido proceso de ley.
El enfoque mayoritario ritualista se aparta de la norma de que una querella no tiene que reproducir ad verbatim la letra estatutaria.

(1) En lo pertinente, dispone:
“Toda persona que posea, compre, reciba, almacene, oculte, transporte, retenga o disponga mediante venta, trueque o de otro modo algún vehículo motor o pieza de un vehículo de motor, a sabiendas de que fue obtenida mediante apropiación ilegal, robo, extorsión o cualquier otra forma ilícita, será sancionada con una pena de re-clusión por un término fijo de seis (6) años.” (Énfasis suplido.)


(2) Dispone:
“(a) La querella se redactará en lenguaje sencillo y contendrá una exposición sucinta de los hechos constitutivos de la falta que se imputa al menor.
“(b) Las palabras usadas en la querella se interpretarán en su acepción usual, con excepción de las palabras y frases definidas por las sees. 2201 et seq. de este título. No se considerará insuficiente una querella por omisión de algún dato o por causa de algún defecto de forma que no perjudique los derechos sustantivos del menor.” (Énfasis suplido.)